Citation Nr: 0633012	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder.

4.  Entitlement to service connection for a chronic pulmonary 
disorder.

5.  Entitlement to service connection for prostatitis with 
benign prostatic hypertrophy.

6.  Entitlement to service connection for carpal tunnel 
syndrome.

7.  Entitlement to service connection for heart disease.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ulcer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service in the Navy from 
November 1943 to January 1946 and in the Air Force from 
August 1947 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, NY.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).
Issues numbered 2, 3, 4, 5, 8 and 10 and the merits of Issue 
9 as listed above are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his military 
service.

2.  The medical evidence does not show that the veteran has a 
current diagnosis of carpal tunnel syndrome.

3.  The veteran's heart disease is not related to his 
military service.

4.  The veteran's claim for service connection for a back 
disorder was previously denied by the RO in an April 1966 
rating decision.  The veteran did not appeal that decision 
and it is final.

5.  Evidence submitted in support of the veteran's claim for 
service connection for a back disorder is new and material.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor did it manifest to a degree of 10 percent within 
one year after service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.159 (2006).

3.  Heart disease was not incurred in or aggravated by 
service, nor did it manifest to a degree of 10 percent within 
one year after service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  The April 1966 RO rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2006).

5.  New and material evidence has been received and the 
veteran's claim for service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2001, May 2001, July 2002 and September 2002, prior 
to the initial AOJ decision in February 2003 on his claims 
(except for his claim for service connection for glaucoma 
which is not on appeal).  Although these notices were 
deficient in that they failed to provide notice to the 
veteran of the fourth Pelegrini II element, notice of this 
element was provided in a January 2004 letter.  These letters 
read as a whole advised the veteran of the all the Pelegrini 
II elements as stated above.  The veteran's claims were 
readjudicated in the Statement of the Case issued in June 
2004 after affording him with an opportunity to respond.  
Thus the Board finds that the late timing of the notice of 
the fourth Pelegrini II element is nonprejudicial error as 
the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board notes that the veteran has not been provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  However, given the denial of the veteran's claims, 
any questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of his claims.

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  Since the Board is reopening the claim 
for a back disorder, any failure to provide notice as 
specified in Kent with regard to this particular claim is 
harmless error.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records for the veteran's service in both the 
Navy and Air Force have been associated with the claims file.  
VA outpatient records for treatment from December 1985 
through July 2002 have been associated with the claims file.  
Medical treatment records from two private medical care 
providers have been associated with the claims file, but not 
all.  The Board acknowledges that the veteran has identified 
treatment by a private cardiologist in 2001 and 2002.  The 
treatment records in the file for periods earlier than that 
already show the veteran's current cardiovascular disorders.  
Thus these treatment records are not relevant because they 
would be cumulative to the evidence already in the claims 
file.  The veteran was notified in the rating decisions and 
the Statement of the Case of what evidence the RO had 
obtained and considered in rendering its decisions.  He has 
not identified any additional evidence.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination for hypertension in November 2002.  
The veteran was not provided VA examinations in connection 
with his service connection claims for carpal tunnel syndrome 
and heart disease.  However, examination is not needed 
because there is no competent evidence that either the 
disorder is currently diagnosed or that such disorders may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses and, 
although the veteran has alleged a continuity of 
symptomatology since his separation of service, no medical 
records were provided to support his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed disorders and the veteran's military 
service, a VA examination is not necessary to determine the 
veteran's claims.  38 C.F.R. § 3.159(c)(4)(i)(C) (2006). 

In addition, when a claim is one to reopen a finally decided 
claim, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  
Since the Board finds for the first time that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a back disorder, VA was not previously 
obligated to provide him with a medical examination.  On 
remand, however, one should be provided.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  

Hypertension

The evidence shows that the veteran has been diagnosed to 
have hypertension since around the mid-1990s.  The current 
treatment records continue to show treatment for 
hypertension.  Thus the veteran has a current disability.

The service medical records show only one questionable blood 
pressure reading in July 1963.  On July 22, 1963, the veteran 
was seen in sick call for complaints relating to a past 
diagnosis of Raynaud's phenomenon.  Two blood pressure 
readings were taken - 140/90 and 140/70.  The remaining blood 
pressure readings shown in the service medical records are 
all within normal range.  At the veteran's retirement 
examination, his blood pressure was measured as 104/68.  VA 
regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2006).  Since the veteran's blood pressure readings during 
his military service remained within normal limits except for 
the isolated reading on July 22, 1963, it cannot be said that 
he had a pattern of sustained elevated blood pressure 
readings during service, as required for a diagnosis of 
hypertension.

In addition, the veteran underwent a VA examination in 
November 2002.  The examination report states the veteran has 
had a history of hypertension for "many years" and takes 
Accupril for control of it.  It also states that the veteran 
also has had coronary artery bypass grafts with multiple 
angioplasties and three stents.  On physical examination, the 
veteran's blood pressure was 141/71 on sitting and 140/70 on 
standing.  His heart had normal sinus rhythm without murmur 
or gallop.  His lungs were clear.  There was arteriosclerotic 
complication of hypertension present in the retina and also 
peripheral artery disease and coronary artery disease.  The 
diagnoses provided were atherosclerosis, hypertension, 
coronary artery disease and peripheral vascular disease.  The 
examiner opined that, based upon his review of the claims 
file, the veteran's hypertension is essential in nature and 
the etiology of it is atherosclerosis.  Thus the veteran's 
hypertension was not caused by service.

The preponderance of the evidence is, therefore, against the 
veteran's claim.  There is no evidence of hypertension in 
service and no evidence of a nexus between the veteran's 
current hypertension and his military service.  Neither is 
there evidence that the veteran's hypertension manifested to 
a degree of 10 percent within one year of his discharge from 
service in July 1965.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and service connection must be 
denied.  

Carpal Tunnel Syndrome

The veteran claims that he incurred carpal tunnel syndrome in 
both hands as a result of being a typist in the Air Force.  
He testified however that he was told that his problems were 
vascular in nature.  When asked if this condition bothers him 
at the present, he testified "not much."

The veteran's post-service treatment records are silent for 
any treatment for or diagnosis of carpal tunnel syndrome.  
The service medical records are also silent for any treatment 
for or diagnosis of carpal tunnel syndrome.  Rather they show 
that the veteran was seen multiple times in 1963 with 
complaints of numbness and tingling in his fingers with 
redness then blanching of his upper extremities and feelings 
of heaviness from the elbows down.  The impression was 
Raynaud's phenomenon.  The veteran's separation examination 
in March 1965 failed to find any defect of the veteran's 
upper extremities.

Thus the preponderance of the evidence is against the 
veteran's claim as there is no current evidence of carpal 
tunnel syndrome and there is no evidence of an in-service 
incurrence or injury.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the veteran's claim must be 
denied.

Heart Disease

The earliest evidence of heart disease is from 1986.  A VA 
treatment record dated May 24, 1986 shows the veteran had 
just had a past history of coronary artery bypass graft.  An 
October 20, 1986 treatment note indicates the veteran has a 
diagnosis of coronary artery disease that was stable at that 
time.  Treatment records since then show continued treatment 
for heart disease.  Thus the veteran has a current 
disability.

The service medical records, however, are silent for any 
complaints, treatment or diagnosis of heart disease.  In 
February 1963, the veteran underwent an electrocardiogram to 
rule out coronary disease due to the impression the veteran 
was suffering from Raynaud's phenomenon.  The results were 
normal.  The report of his separation examination conducted 
in March 1965 fails to show any findings of a cardiovascular 
disorder.  A comment on the report states that the veteran 
reported pain in the upper left anterior chest occasionally 
since 1948 not related with exercise, but masters test and 
chest x-ray were normal.  Thus the examiner stated that there 
were no complications and no sequela.  

Thus the preponderance of the evidence is against the 
veteran's claim.  Although the veteran has a current 
disability, the evidence fails to show that his current heart 
disease had its onset in service.  Rather the evidence 
clearly shows that the veteran did not have any actual heart 
disorder while in service because he had a normal 
electrocardiogram and the masters test and chest x-ray were 
normal at the time of his separation examination.  
Furthermore there is no evidence that the veteran's current 
heart disease manifested itself to a degree of 10 percent 
within one year after the veteran's separation from service.  
The veteran underwent a VA examination in October 1965 and no 
evidence of any cardiovascular disease was found.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the veteran's claim must be denied.

Back Disorder

The veteran's claim for service connection for a back 
disorder was previously denied by an April 1966 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to April 1966 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The new evidence submitted since April 1966 consists of the 
veteran's statements and testimony, service medical records 
for the veteran's Naval service from November 1943 to January 
1946, VA treatment records, and private treatment records.  
The Board finds that some of this evidence is material.  
Specifically, the veteran's claim was previously denied 
because the VA examination report from October 1965 did not 
show any findings of a current back disorder.  A review of 
the medical records shows that the veteran had an x-ray taken 
of the lumbosacral spine in September 1987 that revealed mild 
spondylosis, probable narrowing of the L4-5 disc and 
scoliosis.  Since this evidence bears directly on the issue 
of whether the veteran has a current disability, it is 
material and the veteran's claim for service connection is, 
therefore, reopened.

Accordingly, the Board finds that the evidence received 
subsequent to April 1966 is new and material and serves to 
reopen the claim for service connection for a back disorder.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the veteran is 
required to comply with VA's duty to notify and assist the 
veteran in developing his claim.  This is detailed in the 
REMAND below.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to service connection for heart disease is 
denied.

New and material evidence having been presented, the 
veteran's claim for service connection for a back disorder is 
reopened and, to that extent only, the appeal is granted.


REMAND

The Board remands issues numbered 2, 3, 4, 5, 8 and 10 and 
the merits of issue 9 for further notice and assistance.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.  

Chronic Sinusitis

The veteran has stated multiple times that the VA Medical 
Center in Albany, New York, has treatment records dating back 
to 1965 that show consistent treatment for chronic sinusitis.  
VA treatment records in the file are dated from December 1985 
through October 1987, and from July 1998 through July 2002.  
There is no indication that the RO has attempted to obtain 
any treatment records from Albany that are not of record.  
These treatment records may be highly probative to the 
veteran's claim.  In addition, VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, a request should be made to the 
Albany, New York, VA Medical Center for any records showing 
treatment for sinusitis from July 1965 through November 1984 
and from November 1987 through June 1998.

Once those treatment records have been returned, the claims 
folder should be returned to the Albany VAMC and it should be 
requested that all the treatment records, including service 
medical records, be reviewed and an opinion rendered whether 
the veteran's current sinusitis is related to any injury or 
disease incurred in service.  If possible, the claims folder 
should be returned to the examiner who conducted the July 
2001 examination.  A new examination should not be scheduled 
unless it is determined necessary for the examiner to render 
an opinion. 

Psychiatric Disorder/PTSD

The Board notes that the veteran has a current diagnosis of 
PTSD and is being treated at the Mental Hygiene Clinic at the 
Albany VAMC.  He has set forth two specific stressors that he 
relates to his PTSD.  The first stressor is from when a buddy 
of his had his head half severed by a plan propeller in 1944 
while working on deck of the USS Kadashan Bay (CVE-76).  The 
second stressor set forth is when a kamikaze pilot flew his 
plane at the USS Kadashan Bay.  

No efforts have been made to confirm this veteran's 
stressors.  The deck logs would confirm the injury to the 
veteran's buddy.  The veteran has provided this buddy's name.  
If a more specific timeframe is need for researching the deck 
logs, then the veteran should be contacted and advised that 
he should provide the specific timeframe of when this 
incident occurred during 1944.  

As for the kamikaze pilot hitting the ship, a quick internet 
search on the USS Kadashan Bay (CVE-76) confirmed that a 
kamikaze pilot plunged his plane into the ship on or about 
January 8, 1945.  From the evidence in the claims file, 
however, it is unclear whether the veteran was in fact on the 
USS Kadashan Bay at the time of this attack.  Although the 
veteran's service personnel records were requested from the 
National Personnel Records Center, no response was provided 
and no follow up was made.  On remand, efforts should be made 
to confirm the veteran's location on January 8, 1945.  

In addition, the Board notes that the veteran was treated in 
the Air Force for psychiatric disorders listed as 
hyperventilation syndrome, panic attacks, hysteria, anxiety 
reaction, and personality disorders.  A VA examination was 
provided in July 2001 for mental disorders at which the 
veteran was diagnosed to have a panic disorder without 
agoraphobia.  A nexus opinion was not, however, provided as 
to the likelihood that the veteran's current panic disorder 
is related to his in-service psychiatric problems.  Thus the 
Board finds that a new examination is in order.

COPD/Bronchitis/Pneumonia

The current treatment records show that the veteran is 
diagnosed to have chronic obstructive pulmonary disease 
(COPD).  The veteran has stated that he was treated twice in 
service for pneumonia from which he nearly died and that he 
continued to be treated after service at the Albany VAMC for 
chronic bronchitis.  Private treatment records from the 
veteran's private primary care physician from May 1995 
through April 2001 also show treatment for COPD.

As previously indicated, not all of the veteran's treatment 
records from the Albany VAMC are in the file and there is no 
indication that the RO has attempted to obtain them.  These 
treatment records may be highly probative to the veteran's 
claim.  In addition, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Upon remand, a request should be made to the Albany, New 
York, VA Medical Center for any records showing treatment for 
pulmonary problems from July 1965 through November 1984 and 
from November 1987 through June 1998.

The Board also notes that, although the service medical 
records do not document any treatment for pneumonia, they do 
document treatment for chronic bronchitis.  They also show 
that the veteran had a possible tuberculosis lesion in the 
right upper lung field.  Thus the Board finds that a VA 
examination is in order to determine the exact nature of the 
veteran's current pulmonary disorder or disorders, and to 
obtain an opinion as to whether they are related to the in-
service pulmonary problems.  

Prostatitis

The post service treatment records show that the veteran has 
been treated for chronic prostatitis and that he has a 
current diagnosis of prostatic hypertrophy.  While in the Air 
Force, the service medical records show that the veteran was 
treated for chronic prostatitis with recurring symptoms.  
Given the current diagnosis of prostatic hypertrophy, the 
Board finds that a VA examination should be given and an 
opinion obtained to determine whether the veteran's current 
condition is related to the prostatitis incurred in service.

Back Disorder

The veteran has a long history of back pain starting in 
service.  The service medical records show that the veteran 
had scoliosis of the thoracolumbar spine which may have been 
caused by a congenitally shorter left leg.  The veteran was 
treated in service with a left heel lift, which appears to 
have corrected most of his problems.  A September 1987 
treatment record, however, shows the veteran also has 
spondylosis and probable narrowing of the L4-5 disc.  The 
most current treatment records, however, are devoid of any 
reference to treatment for a back disorder.

Thus the Board finds that a VA examination is necessary to 
determine whether the veteran has a current back disorder and 
the nature of that disorder.  If the veteran has a current 
back disorder, an opinion is needed to determine whether it 
is related to any injury or disease in service.  
Specifically, an opinion is needed whether any current back 
disability is due to scoliosis and whether the scoliosis is 
due to a congenitally shorter left leg or some other 
etiology.  If the veteran has scoliosis that is due to a 
congenitally shorter left leg, an opinion should be rendered 
whether the congenital condition was aggravated during 
service.

Arthritis and Ulcer

The veteran's claims for service connection for arthritis and 
an ulcer were denied in an April 1966 rating decision that is 
final because he did not appeal it.  Thus his claims are ones 
to reopen.  During the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

In the present case, the veteran has not been provided notice 
that would satisfy the new requirements set forth in Kent.  
Thus these cases are remanded for such notice.

Remand Actions

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Notify the veteran, based on the last final 
denial of his claims, of the specific 
information and evidence not of record (1) that 
is necessary to reopen his claims; (2) that VA 
will seek to obtain; and (3) that the veteran 
is expected to provide.  The veteran should 
also be advised to provide any evidence in his 
possession that pertains to the claims.  In 
addition, the veteran should be informed that a 
disability rating and an effective date for the 
award of benefits will be assigned if service 
connection is awarded.

2.  Obtain the veteran's medical records from 
the VA Medical Center in Albany, New York, for 
treatment for complaints related to sinusitis 
and pulmonary disorders such as COPD, 
bronchitis and/or pneumonia from July 1965 
through November 1984 and November 1987 through 
June 1998.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
should provide a negative response if records 
are not available.

3.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, 
and request the veteran's service personnel 
records for the period of his duty in the U.S. 
Navy from November 1943 to January 1946.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative reply 
should be requested.

4.  Contact the veteran and request that he 
provide the specific month in 1944, or at least 
a two to three month time frame, when he 
witnessed his buddy being injured by the plane 
propeller.  The veteran should be notified that 
failure to provide a more specific time frame 
of when this incident occurred could result in 
VA being unable to verify his claimed stressor.  
If he does identify a specific time frame, then 
the National Archives should be contacted at 
Modern Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740, to obtain 
the deck logs for the USS Kadashan Bay (CVE-76) 
for the specified period.  If such records are 
unavailable, a negative reply should be 
requested.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for VA examinations for his claims for service 
connection for chronic sinusitis, a psychiatric 
disorder/PTSD, a chronic pulmonary disorder, 
prostatitis and a back disorder.  The claims 
file must be provided to each examiner for 
review in conjunction with the examination.

a.  For the claim for chronic sinusitis, 
the claims file should be returned to the 
examiner who conducted the July 2001 
examination, if possible, and, after 
reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that it is related 
to disease or injury incurred during 
service.  A new examination should be 
scheduled only if deemed necessary to 
obtain a well-reasoned opinion.

b.  For the claim for a psychiatric 
disorder/PTSD, the examiner should render 
a diagnosis of all identifiable mental 
disorders in conformance with the DSM-IV 
criteria.  For any psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that it is related 
to any psychiatric disorder identified 
during service.  For any diagnosis of 
PTSD, the examiner should render an 
opinion as to whether the veteran's PTSD 
is related to any verified stressor.

c.  For the claim for a chronic pulmonary 
disorder, the examiner should provide a 
diagnosis of all current pulmonary 
disorders and render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that they are related to any disease or 
injury incurred during service.  The Board 
especially notes the diagnosis of chronic 
bronchitis in service and evidence of a 
tuberculosis lesion.  

d.  For the claim for prostatitis, the 
examiner should provide a diagnosis of all 
current prostate related disorders and 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that they are 
related to any disease or injury incurred 
during service.  The Board especially 
notes the treatment for prostatitis and 
the recurring symptoms shown in the 
service medical records.  

e.  For the claim for a back disorder, 
after conducting all necessary diagnostic 
testing, the examiner should provide a 
diagnosis of all current disorders related 
to the veteran's thoracic and lumbar 
spines.  If the examiner finds that the 
veteran has a current back disorder or 
disorders, the examiner should render an 
opinion as to the etiology of each 
disorder identified.  The examiner is 
asked to render an opinion whether it is 
at least as likely as not that the 
etiology of any identified disorder is 
related to a congenitally shorter left 
leg.  If the examiner's opinion is in the 
affirmative, then the examiner is asked to 
render an opinion as to whether the 
veteran's congenital condition was 
aggravated during service.

6.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and the reports of the VA 
examinations are complete, the veteran's claims 
should be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


